Name: 86/6/EEC: Council Decision of 20 January 1986 accepting on behalf of the Community, the Customs Cooperation Council recommendation of 16 June 1982 concerning the production of goods declarations by means of computer or other automatic printers
 Type: Decision
 Subject Matter: electronics and electrical engineering;  cooperation policy;  tariff policy
 Date Published: 1986-01-24

 24.1.1986 EN Official Journal of the European Communities L 18/39 Council Decision of 20 January 1986 accepting on behalf of the Community, the Customs Cooperation Council recommendation of 16 June 1982 concerning the production of goods declarations by means of computer or other automatic, printers (86/6/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the proposal from the Commission, Whereas the Customs Cooperation Council recommendation of 16 June 1982 concerning the production of goods declarations by means of computer or other automatic printers can be accepted by the Community with immediate effect, HAS DECIDED AS FOLLOWS: Article 1 The Customs Cooperation Council recommendation of 16 June 1982 concerning the production of goods declarations by means of computer or other automatic printers is hereby accepted on behalf of the Community with immediate effect. The text of the recommendation is annexed to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to notify the Customs Cooperation Council's Secretary-General of the Community's acceptance with immediate effect of the recommendation referred to in Article 1. Done at Brussels, 20 January 1986. For the Council The President G. BRAKS